Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed creation of a loopback interface in a first network namespace to be used by a first load balancing container for communications with a first service and setting a starting parameter to be used by the first load balancing container to communicate with a second service using an inter-process communication (IPC) interface, as recited in the independent claims as a whole.  
Kashyap (US 8,656,412) discloses a first and second container assigned to respective namespaces and isolated from each other (abstract).  Sockets in the namespace facilitate communication between containers (Id.).  Resource objects can be shared between containers using namespace tunneling (col. 6:41-56). 
Bansal (US 2017/0272400) discloses identifying parameters of network operations for hosts to instantiate requested containers and assigning network addresses to the container (abstract).  Containers have network addresses in isolated namespaces and multiple containers connect together via a bridge (¶ 19).  Load balancing or other parameters are comprised in a network policy (¶ 37).
Marmol NPL (V. Marmol, R. Jnagal, and T. Hockin, “Networking in containers and container clusters,” in Proceedings NetDev 0.1, 2015) discloses using Docker to 
Wang NPL (J. Wang, K. Wright, and K. Gopalan, “XenLoop: A Transparent High Performance Inter-VM Network Loopback,” Proc. 17th Int’l Symp. High Performance Distributed Computing (HPDC ’08), pp. 109-118, June 2008) discloses inter-VM communication mechanisms involving a loopback channel called XenLoop (abstract).  A loopback channel called XenLoop permits direct network communication between two VMs in the same machine (page 110).
However, none of the discovered references anticipate or obviate the claimed creation of a loopback interface in a first network namespace to be used by a first load balancing container for communications with a first service and setting a starting parameter to be used by the first load balancing container to communicate with a second service using an inter-process communication (IPC) interface, as recited in the independent claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199